      Case 1:20-cv-00407-KWR-JFR Document 17 Filed 11/23/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


HENRY WEST,

               Plaintiff,

vs.                                                              No. 1:20-cv-00407-KWR-JFR


SOCIAL SECURITY ADMINISTRATION,
Andrew M. Saul, Commissioner of Social Security Administration,

               Defendant.


               ORDER OF REFERENCE RELATING TO BANKRUPTCY
             APPEALS, SOCIAL SECURITY APPEALS, PRISONER CASES,
               AND IMMIGRATION HABEAS CORPUS PROCEEDINGS

       Pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B), (b) (3) and Virginia Beach Federal

Savings & Loan Association v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to

Magistrate Judge John F. Robbenhaar to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of the case. The Magistrate Judge shall submit an analysis, including findings of fact,

if necessary, and recommended disposition, to the District Judge assigned to the case, with copies

provided to the parties.    The parties shall be given the opportunity to object to the proposed

findings, analysis and disposition as described in 28 U.S.C. § 636(b)(1).    Objections shall be

filed within fourteen (14) days of the date of entry of the proposed disposition.
